Citation Nr: 1641545	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  14-24 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Whether or not the claimant submitted a timely claim for VA accrued benefits.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to August 1968.  He died in November 2007.  The appellant is his sister.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The September 2013 decision adjudicated only the issue of entitlement to accrued benefits.  The subsequent, April 2014 statement of the case (SOC) and July 2014 supplemental SOC (SSOC) titled the issue as "Whether or not the claimant submitted a timely claim for death pension benefits," whereas the issue adjudicated was whether the Appellant submitted a timely claim for accrued benefits.  Because the issue regarding eligibility for death pension benefits was not adjudicated in the April 2014 rating decision, whether implicitly or expressly, that issue remains pending before the RO.  Cogburn v. McDonald, 809 F.3d 1232, 1235 (Fed. Cir. 2016).  The Board finds that the titling of the issue incorrectly in the SOC and SSOC does not prejudice the appellant in any way as the issue was correctly adjudicated in the body of those determinations.  

The issue of entitlement to VA death pension benefits has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it must be referred to the RO for appropriate action.  

In July 2008, the appellant was awarded a VA nonservice-connected (NSC) burial benefit.  Additionally, service connection for the cause of the Veteran's death was denied at that time.  These issues are not currently before the Board.  



FINDINGS OF FACT

The Veteran died in November 2007, and the appellant filed an original claim for accrued benefits in September 2012.  


CONCLUSION OF LAW

A timely claim for VA accrued benefits was not received.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable), in September 2012.  The RO denied the claim in September 2013 finding that the appellant did not submit a timely application within one year of the Veteran's November 2007 death.  The appellant appealed this determination.  In her October 2013 notice of disagreement (NOD), the appellant stated that she was not aware of the deadline date requiring an application within one year of the Veteran's death. 

As explained in the introduction section, the RO's adjudication addressed the issue of whether the appellant filed a timely claim for accrued benefits, but titled the issue as whether the appellant filed a timely claim for VA death pension benefits.  That latter issue was not adjudicated in the September 2013 decision on appeal.  Thus, it is not within the scope of the appeal and has been referred to the RO for all proper development and adjudication.  

Accordingly, the Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Basic entitlement to accrued benefits exists and periodic monetary benefits authorized under VA laws, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid upon the death of a veteran to the living person first listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent; (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children; (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation; (4) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents; and (5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

An application for accrued benefits must be filed within 1 year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by an apportionee, surviving spouse, child or parent is deemed to include claim for any accrued benefits.  38 C.F.R. § 3.1000(c); see also 38 C.F.R. § 3.152(b).  


B.  Discussion
  
In this case, after careful study of the record, the appeal must be denied.  

The claims file shows that the Veteran died in November 2007.  The appellant filed an original claim for accrued benefits in September 2012.  As this date is greater than one year after November 2007, the appellant's claim was not timely.  See 38 C.F.R. § 3.1000(c).  

Earlier, she filed a claim for VA burial benefits in January 2008, which was within one year of the Veteran's November 2007 death.  In adjudicating that issue, the RO issued a rating decision in July 2008 denying service connection for the cause of the Veteran's death.  This claim cannot serve as a timely claim for accrued benefits for two reasons.  First, the regulations do not provide for a claim for VA burial benefits to qualify as an inferred claim for accrued benefits.  See 38 C.F.R. § 3.1000(c); see also 38 C.F.R. § 3.152(b).  Even if it did, the appellant is not a surviving spouse or child.  Because the relevant regulations only allow such an inferred claim if filed by a surviving spouse or child, the appellant's earlier claim for burial benefits could not be accepted as an inferred claim.  In this regard, the RO's adjudication addressing service connection for the cause of the Veteran's death was a necessary prerequisite for deciding the amount of burial benefits to award the appellant.  See 38 C.F.R. § 3.1700(a).  The RO's adjudication was not based on an inferred claim for death pension, compensation, or dependency and indemnity compensation.  Even if it were, the appellant is not an apportionee, surviving spouse, child, or parent of the Veteran.  Thus, her claim for VA burial benefits could not be deemed to include a claim for any accrued benefits.  See 38 C.F.R. § 3.1000(c).

Otherwise, the appellant wrote in her October 2013 NOD that she was not aware of the deadline date requiring an application within one year of the Veteran's death.  Unfortunately, her misunderstanding cannot serve as a basis for the equitable tolling of the filing deadline because anyone dealing with the Government is charged with knowledge of Federal statute and agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991); see also Noah v. McDonald, 28 Vet. App. 120, 127 (2016) (finding that § 3003(a) is not subject to equitable tolling because it is construed as a statute of limitations).  Otherwise, VA law does not require VA to provide a claimant with such information, and the appellant has not indicated that she was misled by VA with regard to the filing deadline.  See, e.g., Noah, 28 Vet. App. at 132.  

For these reasons, the appeal must be denied as matter of law.  


ORDER

Because the appellant did not submit a timely claim for VA accrued benefits, the appeal is denied.  




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


